Citation Nr: 1211081	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  06-00 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas



THE ISSUE

Entitlement to service connection for a seizure disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from December 1992 to December 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Houston, Texas VARO.  In February 2009 and June 2010, the Board remanded the matter for additional evidentiary development.  The Veterans Law Judge who remanded this matter has retired; the case has been reassigned to the undersigned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record, the Board finds that this matter must again be remanded for evidentiary development.

In the previous [June 2010] remand, the Board noted that the record included an October 2003 VA mental disorders examination when the examiner noted a significant medical question as to whether or not the Veteran had a true seizure disorder; the examiner noted that, although private neurologist Dr. R. initially diagnosed a seizure disorder in March 1998, EEG studies were normal, and there was a question as to whether these were syncopal episodes rather than a seizure disorder.  The examiner also noted that, although phenytoin (an anti-epileptic medication) was initially prescribed, it was discontinued by the time a sleep study was conducted in 2001 and resulted in a diagnosis of sleep apnea for which CPAP treatment proved very helpful.  Thus there was a question of whether what the Veteran had was a syncopal condition associated with sleep apnea, rather than a seizure disorder as claimed.  A November 1995 EEG (not noted by the neurologist Dr. R. who assessed a seizure disorder in March 1998) included actions to stimulate seizure, with hyperventilation and photic stimulation, but no abnormalities were produced; the assessment was of normal EEGs, both while sleeping and awake.  The Veteran's sleep apnea was found to be associated with his obesity, with resolution of the apnea occurring upon his weight loss to a point of non-obesity (normal weight), as noted on October 2007 VA neurological examination.

In the previous remand the Board also noted a brief October 2005 opinion letter from Dr. R., who noted that a seizure disorder had been present for the previous eight or nine years, supporting the contention of onset of a seizure disorder in service.  The Board noted Dr. R.'s statement that he had reviewed records from 1996 to support this conclusion, and that review of the claims file found no records from 1996 potentially suggestive of a seizure disorder.

The Board noted that on October 2007 VA neurological evaluation, the examiner did not directly contradict Dr. R.'s October 2005 opinion but instead provided an equivocal opinion that he could not provide an opinion establishing the onset of a seizure disorder in service.  

The Board noted in the June 2010 remand that the October 2007 VA examiner did not make any reference to the March 1998 tests or to findings conducted during the Veteran's service, and that Dr. R.'s statements/opinions also did not do so.  The Board noted that the 1998 EEG testing was conducted based on the Veteran's self-report of experiencing trance-like episodes lasting only seconds but present over the previous several years, that it included photic shock administration and hyperstimulation, and that no responses were found to indicate a seizure disorder.  The Board's June 2010 remand noted that the matter was previously remanded in February 2009 because there was no medical opinion that reflected review of all relevant medical evidence, particularly the 1998 EEG testing; and that the February 2009 remand instructed that the Veteran be afforded a further VA neurological examination.

The Board noted that on August 2009 VA neurological examination, the examiner noted that the Veteran began having seizure-like episodes in the military while taking Paxil (an antidepressant medication) and that the symptoms had remitted when he stopped taking it.  The examiner noted the Veteran's history of episodes upon laughing or coughing, and experiencing an aura or sense of something impending when laughing, followed by regaining consciousness several minutes later.  The August 2009 VA examiner's pertinent findings included that the Veteran did not have any of the usual risk factors of epilepsy, that his symptoms remitted when he stopped taking Paxil, and that the episodes were precipitated by laughing; the examiner noted that seizure disorders manifested by seizures precipitated by laughing were "quite rare" and assessed, based on the history and a physical examination, that the Veteran did not have a current active seizure disorder.  Because the claims file was not available for review, no opinion was offered regarding whether the Veteran had epileptiform seizures in service.  

In the June 2010 remand the Board noted that because the August 2009 examiner was no longer available in November 2009 the claims file was forwarded to another provider for review and an addendum opinion.  The November 2009 VA consulting osteopath indicated that the claims file, STRs, and CPRS records were reviewed in addition to the August 2009 examination; the examiner cited only the March 1998 EEG that was negative for seizure activity or epileptiform activity and the March 1998 MRI that was normal, before opining that it is less likely than not (less than 50/50 probability that the Veteran has any current active seizure disorder.  The November 2009 examiner noted that the symptoms described in 1998 by the Veteran were secondary to Paxil and stopped when the medication was withdrawn, and opined that it is less likely as not that those symptoms, which were no longer present, had anything to do with military service.  

The Board noted in the June 2010 remand that once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board also noted that an adequate examination must support its conclusion with an analysis that can be weight against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Board therefore found that it was not sufficient for the November 2009 VA examiner merely to state that the claims file was reviewed and that the claimed disorder is not likely to be present.  The Board found that the November 2009 opinion failed to fulfill the February 2009 remand instructions, in which the examiner was instructed to review the claims file, examine the Veteran, and then "set forth the complete rationale underlying any conclusions drawn or opinions expressed".  In the June 2010 remand, the Board found that the November 2009 examiner provided no rationale, and that the lack of substantial fulfillment of previous remand instructions required a further remand.

The June 2010 remand instructed that the RO make appropriate efforts to obtain any yet-to-be-obtained VA and/or private treatment/evaluation records pertaining to the remanded claim, including records of treatment for any disorder exhibiting seizure-like symptoms.  The RO sent the Veteran a letter requesting that he submit authorization and release forms to obtain any outstanding treatment records; he did not respond.  

The June 2010 remand next instructed that the Veteran be afforded a VA neurological examination by a neurologist, other than those who had offered opinions in October 2007 and November 2009, to address the nature and etiology of any current seizure disorder.  The examiner was specifically asked to review several records included in the Veteran's medical history, particularly the November 1995 and March 1998 EEG testing; March 1998 brain MRI; VA examinations and opinions from October 2007, August 2009, and November 2009; the March 1998 assessment from private neurologist Dr. R.; and the Veteran's assertions about his experiences attributed to a seizure disorder, including an episode reportedly witnessed by his wife in 1998, and his assertions on previous VA examinations.  The remand instructed that, in giving an opinion as to whether any seizure disorder found had developed in service or is otherwise causally related to service, the new VA examiner was to note the equivocal opinion given by the October 2007 VA examiner as well as the affirmative opinion given by private neurologist Dr. R. in September 2005.  The new VA examiner's conclusions were to reflect review of the claims folder and discuss the pertinent evidence.

On December 2010 VA examination, the claims file was not made available for review.  Based on the Veteran's self-reported history and neurological examination (including cranial nerve examination, cerebellar examination, and motor and sensory examinations), the examiner's impression was that the Veteran's episodes constitute a vasovagal syncope.  The examiner opined that the episodes precipitated by coughing constitute tussive syncope, and the episodes precipitated by laughter similarly trigger a Valsalva maneuver resulting in a drop in blood pressure followed by a brief syncopal episode, with a period of confusion stated to be one minute; the examiner opined that this is appropriate for a syncopal episode as is the prolonged dysphoria, and neither heavy laughter or heavy coughing would be a reasonable "trigger" for epileptic seizures.  The examiner opined that the episodes are not related to "gelastic epilepsy" which does not occur in such context.  The examiner noted that the Veteran had been free of all episodes for the previous year on no medications, which would be atypical for a seizure disorder; the history is unremarkable; and the examination was nonfocal.

In a December 2010 addendum opinion, the same examiner stated that "the C-file has been made available for review" and that the Veteran's "active duty records" were reviewed as well as "subsequent evaluations in the emergency department and in neurologic evaluation".  The examiner noted that MRI imaging and computed tomography of the brain was normal, and an EEG was normal, nonfocal, and non-epileptiform.  The examiner noted that the Veteran had been prescribed Dilantin in the emergency room but no prescription was given upon discharge; the examiner also noted that the Veteran was later prescribed Depakote by "the neurologist" but no subsequent followup notes could be found.  The examiner opined, "I do not see any history or findings in the record which would support a diagnosis of seizures.  I believe that these events that occur in the context of robust laughter or coughing represents vasovagal syncope and that movements which occur during these episodes represent "convulsive" syncope."

Even though the December 2010 VA examiner appears to have considered the evidence in the claims file by citing to emergency room evaluations, neurologic evaluation, and testing that included MRI, brain CT, and EEG, neither the examination report nor the addendum report makes any specific reference to any of the other medical opinions of record.  The June 2010 remand instructed specifically that the examiner note the equivocal opinion given by the October 2007 VA examiner as well as the affirmative opinion given by private neurologist Dr. R. in September 2005, and "discuss the pertinent evidence".  

Because the examiner did not specifically state that any of the medical opinions already of record were reviewed (particularly those of the October 2007 VA examiner or of Dr. R. in September 2005), the Board finds that the December 2010 VA examination and subsequent addendum opinion failed to fulfill the remand instructions, and are inadequate.  Although a statement that "the c-file was reviewed" would ordinarily suggest that all of the cited records (which are incorporated in the c-file) were reviewed, it is not clear that here such inference may be made.  As the December 2010 examination and addendum opinion did not cite to any of the conflicting opinions in providing a rationale, they are inadequate and not compliant with the remand instructions. 

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the RO has readjudicated the matter on the merits following the December 2010 VA examination and addendum opinion, suggesting that development pursuant to the Board's June 2010 remand has been acceptable and complete.  However, the Board posed very specific questions to the VA examiner on remand, requiring review of and reference to the medical opinions of record regarding the matter on appeal.  (When the Board issues specific remand instructions, there generally is a reason for such specificity.)  The actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the December 2010 VA examiner for further review and a medical opinion as to the nature and etiology of any current seizure disorder, to include answering the question of whether a seizure disorder is present now or was present in the past.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the preparation of the addendum opinion.  If the December 2010 VA examiner is unavailable, the Veteran should be afforded a new VA neurologic examination for the purpose of securing the opinions sought.  

Based on review of the record, the consulting provider should provide an opinion that responds to the following: 

A)  Does the Veteran now have, or has he had at any time in the past, a seizure disorder?  [The response to this question should reflect consideration of the Veteran's entire medical history, to specifically include reports of EEG testing in November 1995 and March 1998, the brain MRI in March 1998, VA neurological evaluations in October 2007 and August 2009, the further VA opinion in November 2009, the assessment (in March 1998) and opinion (in October 2005) by private neurologist Dr. R., and the Veteran's reports of experiences he attributes to a seizure disorder, to include the episode reportedly witnessed by his wife in 1998 and his assertions noted on VA neurological examinations in October 2007 and August 2009.]

B)  For any seizure disorder found at any time, is it at least as likely as not (a 50 percent or better probability) that such disorder developed in, is otherwise causally related to, the Veteran's service?  The response to this question must reflect consideration of the lay statements by the Veteran.  The examiner should note the (equivocal) opinion by the October 2007 VA examining neurologist and the (affirmative) opinions by private neurologist Dr. R. in March 1998 and September 2005, expressing agreement or disagreement with each, and explaining the rationale for the agreement or disagreement.

2.  The RO must ensure that the development sought is completed (there is an appropriate response to each request), and should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

